Appeal from an order and judgment (one paper) of the Supreme Court, Erie County (Joseph R. Glownia, J.), entered July 13, 2006 in a breach of contract action. The order and judgment, after a nonjury trial, awarded plaintiffs $120,000 in damages and statutory interest against defendants.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Matter of Laborers *1329Intl. Union of N. Am., Local 210, AFL-CIO v Shevlin-Manning, Inc., 147 AD2d 977 [1989]). Present—Scudder, P.J., Gorski, Lunn, Peradotto and Green, JJ.